                                           Case 3:20-cv-02017-SK Document 15 Filed 12/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARTAJAH SMITH,                                    Case No. 20-cv-02017-SK
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     ANDREW SAUL,                                      Regarding Docket No. 13
                                  11                    Defendant.

                                  12          On August 17, 2020, the Court entered a limited stay of only two months. The stay
Northern District of California
 United States District Court




                                  13   expired on October 17, 2020. However, Defendant has not yet filed an answer or the

                                  14   administrative record. Therefore, the Court ORDERS Defendant to Show Cause in writing by no

                                  15   later than January 11, 2021 why default should not be entered against it.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 22, 2020

                                  18                                                   ______________________________________
                                                                                       SALLIE KIM
                                  19                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
